Murphy, J. (dissenting).
Since I find this case even weaker than our recent reversal in People v Diaz (50 AD2d 526), I dissent.
Three police officers patrolling in an unmarked vehicle claim they observed a Lincoln Continental double-parked on St. Nicholas Place, near 153rd Street, in the Borough of Manhattan. Since the hour was late (1:30 a.m.) and the neighborhood was allegedly considered "a high-crime area”, the officers decided to place the Lincoln under surveillance. From their vantage point about two blocks away they observed, within the next 30 minutes: two men in dark coats exit from the Lincoln and walk to a local tavern two blocks away; two men in dark coats and a third man wearing a lighter colored garment emerge from the bar, and walk back to the Lincoln; an unidentified car draw alongside the Lincoln *407and stop for about 30 seconds; a Buick stop across from the Lincoln; one of the two individuals wearing a dark coat standing near the Lincoln walk over to the Buick and converse with the driver thereof; and then first the Buick and thereafter the Lincoln proceed westward on 153rd Street. The officers, to regain sight of their subjects, drove to 153rd Street and St. Nicholas Avenue where they observed both cars double-parked with defendant and a female, both wearing dark coats, standing between the cars holding large "grocery-type” paper bags.
On essentially these facts, defendant was told to "freeze” by one of the officers. Defendant and his female companion then allegedly dropped the bags they were holding, fled and were recaptured. Thereafter, glassine envelopes containing a substantial quantity of heroin were found in the brown paper bags (one of which had assertedly opened) and the Buick fled the scene after shots were fired at the officers by one or more of its occupants.
Proper determination of the motion to suppress depends, of course, not on what was subsequently recovered but, rather, on the validity of the initial interception. (People v Cantor, 36 NY2d 106.) In my view the disclosed activities of this defendant, even assuming he was one of the dark-coated individuals originally observed by the officers (a fact never clearly established), was insufficient to justify his original seizure. Vague, generalized references to "high-crime areas” cannot raise otherwise innocuous behavior to the level of reasonable suspicion, much less probable cause. As in Cantor, the instant "record is barren of any objective evidence evincing criminal activity * * *. Indeed, the events preceding the unlawful stop could not even be classified equivocal or suspicious (see People v Corrado, 22 NY2d 308).” (People v Cantor, 36 NY2d 106, 113.)
Accordingly, the judgment appealed from should be reversed, the motion to suppress granted and the indictment dismissed.
Stevens, P. J., Markewich and Kupferman, JJ., concur with Lupiano, J.; Murphy, J., dissents in opinion.
Judgment, Supreme Court, New York County, rendered on December 7,1973, affirmed.